UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6263



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES MICHAEL MARTIN,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CR-00-136; CA-03-973-5)


Submitted:   May 19, 2005                   Decided:   May 26, 2005


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Michael Martin, Appellant Pro Se.    Kenneth Fitzgerald
Whitted, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            James Michael Martin appeals the orders of the district

court dismissing as untimely his motion filed pursuant to 28 U.S.C.

§ 2255 (2000), and denying Martin’s motion filed under Fed. R. Civ.

P. 59(e).

            Martin may not appeal from the denial of relief in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.           See 28 U.S.C. § 2253(c)(1) (2000).

Martin may satisfy this standard by demonstrating that reasonable

jurists   would       find   both   that   his       constitutional     claims     are

debatable and that any dispositive procedural rulings by the

district court are debatable or wrong.                See Miller-El v. Cockrell,

537 U.S. 322 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).                  We have reviewed

the record and determine that Martin’s self-styled motion under

Rule   59(e)    is,    in    substance,    a   second       motion    attacking    his

conviction and sentence under 28 U.S.C. § 2255 (2000).                   See United

States v. Winestock, 340 F.3d 200, 206 (4th Cir. 2003).                            We,

therefore, treat Martin’s notice of appeal and appellate brief as

a request for authorization from this court to file a second or

successive § 2255 motion.              See id. at 208.               This court may

authorize   a   second       or   successive     §   2255    motion    only   if   the

applicant can show that his claims are based on (1) a new rule of

constitutional law, made retroactive to cases on collateral review


                                       - 2 -
by the Supreme Court, that was previously unavailable; or (2) newly

discovered evidence that, if proven and viewed in light of the

evidence as a whole, would be sufficient to establish by clear and

convincing evidence that no reasonable factfinder would have found

him guilty of the offense.     See 28 U.S.C. § 2244(b)(2), 2255.         The

applicant bears the burden of making a prima facie showing of these

requirements in his application.      See In re Fowlkes, 326 F.3d 542,

543 (4th Cir. 2003).      In the absence of pre-filing authorization,

the district court is without jurisdiction to entertain the motion.

Evans v. Smith, 220 F.3d 306, 325 (4th Cir. 2000).

           After reviewing Martin’s motions and the record in this

matter, we conclude that they do not meet the applicable standard.

We,   therefore,   deny    Martin’s   request    for   a   certificate   of

appealability and dismiss the appeal.           We further deny Martin’s

implied request for authorization to file a second or successive

§ 2255 motion.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 DISMISSED




                                  - 3 -